Citation Nr: 9935228	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-29 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for right epididymo-
orchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to April 
1994.  He also had approximately 3 years of prior active 
service which have not been verified.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In November 1997, following contact with the veteran, the 
veteran's representative asked that the veteran's request for 
a hearing on appeal be withdrawn.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right epididymo-orchitis, manifested 
primarily by atrophy of the right testis, has not recurred 
and does not require drug therapy, hospitalization, or 
intensive management of any associated disability.


CONCLUSION OF LAW

The criteria for a compensable rating for right epididymo-
orchitis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.115b, 
Diagnostic Codes 7523 and 7525 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard, where 
(as here) entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 


Under 38 C.F.R. § 4.115b, Diagnostic Code 7525, chronic 
epididymo-orchitis is rated as a urinary tract infection.  
Under the provisions of 38 C.F.R. § 4.115a pertaining to 
urinary tract infection, a 10 percent rating is warranted 
when long-term drug therapy, 1 - 2 hospitalizations per year 
and/or intermittent intensive management is required.  A 30 
percent rating is warranted when there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Where, as here, 
the rating schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.115b, Diagnostic Code 7523 is also applicable.  
Under that code, a noncompensable rating is warranted for 
complete atrophy of one testis, and a 20 percent rating is 
warranted for complete atrophy of both testes.

Service connection for residuals of right epididymo-orchitis 
was established by a RO decision in February 1995 which 
assigned a noncompensable evaluation, effective from May 1, 
1994.  This appeal stems from the denial of a reopened 
increased rating claim received on December 23, 1996.  VA 
clinical reports, dated from January 1996, and a report of VA 
examination in June 1998, and a clinical record, dated in 
October 1995, from Freeman Martin, M.D., show that the 
veteran now has atrophy of the right testis associated with 
his service-connected right epididymo-orchitis.  The left 
testis, however, is normal, and thus, there is no basis for a 
compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7523.  Moreover, there is no evidence that epididymo-orchitis 
has recurred, and there is no evidence that the veteran 
requires drug therapy, hospitalization, or intensive 
management of any associated disability.  Although the 
veteran reports a recent history of intermittent urethral 
discharge (See VA outpatient treatment records, dated in 
September and December 1997), that has been associated with 
sexually 

transmitted diseases rather than his service-connected right 
epididymo-orchitis.  Accordingly, the Board is also of the 
opinion that the current manifestations do not meet the 
criteria for a compensable evaluation under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

In this case, there is no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of his service-connected epididymo-
orchitis.  Moreover, there is no evidence that he has 
required frequent hospitalization for that disability.  In 
essence, the record shows that the manifestations of that 
disability are those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.



ORDER

The appeal of entitlement to a compensable rating for right 
epididymo-orchitis is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

